Citation Nr: 0316745	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-09 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder, as secondary to service-connected degenerative 
arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from July 1976 to July 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an February 2001 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claim.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded to include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2002).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The veteran underwent VA orthopedic examinations in January 
2001 and August 2001.  The same doctor conducted both 
examinations and had the benefit of the veteran's entire 
claims folder for review.  The diagnoses, in pertinent part, 
included degenerative arthritis of the right knee with mild 
limitation in range of motion and chronic strain of the left 
knee.  The doctor opined that there was no relation between 
the veteran's feet and back condition related to his knee 
condition.

A private medical record from M. Shafiei, M.D., dated in 
March 2000, shows that the veteran had lumbar radiculopathy 
and lumbar spine degenerative disc disease.  It was noted 
that the aforestated diagnosis would cause leg and feet pain.

A letter from a VA physician dated in January 2001 shows that 
the veteran had lumbar degenerative disease with 
radiculopathy and bilateral degenerative arthritis of the 
knees.  The physician opined that the low back dysfunction 
had a detrimental effect on the veteran's knee condition, 
thus leading to accelerated degeneration.

A letter from a VA physician dated in July 2001 shows that it 
was more likely than not that the bilateral knee degenerative 
joint disease and strain were aggravated by the veteran's 
lumbosacral spine disorder and pes planus.

A private physical therapy evaluation report from J. Ayers, 
Physical Therapist, dated in July 2001 shows that the 
veteran's lower back condition contributed to pressure his 
lumbar nerve roots which had caused weakness of the lower 
extremities.  He had some degeneration of his knees and 
because of the way he had to walk and do his functional 
mobility constantly throughout the day, he had placed undue 
stress on the knees.  It was concluded that the knees had 
experienced secondary compression factors that had further 
deteriorated his overall condition.

A private medical record from P. Snow, M.D., dated in July 
2001, shows that the veteran had sustained a back injury in 
1977.  He was said to have lumbar radiculopathy and lumbar 
disc degeneration.  Because of the foregoing, he developed 
arthritis of the knees.  His back injury was said to 
aggravate the knee problem.

A VA outpatient treatment record dated in November 2001 shows 
that the veteran had documented arthritis in his knees and 
was as likely as not a result of his back problem.

In light of the conflicting evidence, the Board is of the 
opinion that the veteran should be examined by a VA 
specialist in orthopedics that has not previously examined 
him, with the benefit of the entire claims folder to be 
considered in conjunction with the examination, so that an 
additional opinion may be rendered.

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  Ask the veteran to provide a list of all 
VA and non-VA health care providers that have 
treated him for his bilateral knee disability 
from 2001 to the present.  Obtain records 
from each health care provider he identifies.

2.   Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded an examination by a specialist in 
orthopedics, who has not previously examined 
him.  The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the doctor prior and pursuant to 
conduction of the examination.  The doctor 
must annotate the examination report that the 
claims file was in fact reviewed in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  

The doctor is asked to provide an opinion 
as to whether it is at least as likely as 
not that any currently diagnosed knee 
disorder found to be present was either 
(a) caused by or (b) aggravated by the 
veteran's service-connected degenerative 
arthritis of the lumbar spine.  It is 
requested that the doctor discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.  

The doctor must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the doctor's conclusion.  If 
further testing or examination by other 
specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report. 

3.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  Specific 
attention is directed to the examination 
report.  Ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is deficient 
in any manner or fails to provide the 
specific opinion requested, it must be 
returned to the doctor for correction.  
38 C.F.R. § 4.2 (2002); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  Also, ensure 
that no other notification or development 
action, in addition to those directed above, 
is required by the Veterans Claims Assistance 
Act of 2000 (VCAA).

4.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this Remand.  If the decision with respect 
to the claim remains adverse to the veteran, 
he and his representative should be furnished 
a Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  The SSOC 
must include citation to 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




